UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1894


JESUS HUMBERTO ZUNIGA ROMERO,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 18, 2022                                      Decided: March 2, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Petition for review granted and remanded by unpublished per curiam opinion.


ON BRIEF: Katherine L. Evans, Shane Ellison, Christine Mullen, Legal Intern, Vicki Ye,
Legal Intern, Immigrant Rights Clinic, DUKE UNIVERSITY SCHOOL OF LAW,
Durham, North Carolina; Benjamin R. Winograd, IMMIGRANT & REFUGEE
APPELLATE CENTER, LLC, Alexandria, Virginia; Georgeanna M. Gardner,
GARDNER LAW, PLLC, Raleigh, North Carolina, for Petitioner. Brian Boynton, Acting
Assistant Attorney General, John S. Hogan, Assistant Director, Rebecca Hoffberg Phillips,
Trial Attorney, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesus Humberto Zuniga Romero, a native and citizen of Honduras, petitions for

review of the July 20, 2020, decision of the Board of Immigration Appeals (“Board”)

denying his request for administrative closure and ordering him removed to Honduras.

Before us, Zuniga Romero contends that the Board abused its discretion in denying

administrative closure.     He also asserts that we should remand to the Board for a

determination of his eligibility for cancellation of removal, see 8 U.S.C. § 1229b(b)(1), in

light of the Supreme Court’s intervening decision in Niz-Chavez v. Garland, 141 S. Ct.

1474, 1479-84 (2021) (holding that stop-time rule codified in 8 U.S.C. § 1229b(d)(1) is

triggered only when noncitizen is served with single document containing all information

about the noncitizen’s removal hearing specified in 8 U.S.C. § 1229(a)(1)). The Attorney

General disagrees with Zuniga Romero’s contention that the Board erred in denying

administrative closure but agrees that a remand to the Board is warranted because of Niz-

Chavez.

       Having independently reviewed the record, we agree with the parties that this case

should be remanded to the Board so that it may consider in the first instance whether Zuniga

Romero is eligible for cancellation of removal after Niz-Chavez. Given this disposition,

we decline to address the parties’ arguments pertaining to the Board’s denial of

administrative closure. *



       *
        If the Board again denies Zuniga Romero relief on remand, he may repursue his
administrative closure arguments in an appeal from that decision, should he so choose.

                                             2
       We therefore grant Zuniga Romero’s petition for review and remand for further

proceedings consistent with this opinion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                   PETITION FOR REVIEW GRANTED;
                                                                      REMANDED




                                            3